19-2604
     Bhattarai v. Barr
                                                                             BIA
                                                                        Conroy, IJ
                                                                    A 206 561 825
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of November, two thousand twenty.
 5
 6   PRESENT:
 7            RICHARD J. SULLIVAN,
 8            JOSEPH F. BIANCO,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   ASHOK BHATTARAI,
14            Petitioner,
15
16                       v.                                  19-2604
17                                                           NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Dilli Raj Bhatta, Bhatta Law &
24                                       Associates, New York, NY.
25
26   FOR RESPONDENT:                     Jeffrey Bossert Clark, Acting
27                                       Assistant Attorney General;
28                                       Anthony P. Nicastro, Assistant
 1                                      Director; Jenny C. Lee, Trial
 2                                      Attorney, Office of Immigration
 3                                      Litigation, United States
 4                                      Department of Justice, Washington,
 5                                      DC.

 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is GRANTED.

10         Petitioner Ashok Bhattarai, a native and citizen of

11   Nepal, seeks review of a July 24, 2019 decision of the BIA

12   affirming a February 1, 2018 decision of an Immigration Judge

13   (“IJ”)       denying     Bhattarai’s        application     for     asylum,

14   withholding     of     removal,    and   relief    under   the    Convention

15   Against Torture (“CAT”).           In re Ashok Bhattarai, No. A206 561

16   825 (B.I.A. July 24, 2019), aff’g No. A206 561 825 (Immig.

17   Ct.   N.Y.    City     Feb.   1,   2018).     We   assume   the    parties’

18   familiarity with the underlying facts and procedural history.

19         We have reviewed both the BIA’s and IJ’s decisions.                See

20   Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).

21   The applicable standards of review are well established.                See

22   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

23   67, 76 (2d Cir. 2018).             “Considering the totality of the

24   circumstances, and all relevant factors, a trier of fact may
                                   2
 1   base a credibility determination on . . . the consistency

 2   between     the    applicant’s      or       witness’s      written     and   oral

 3   statements . . . , the internal consistency of each such

 4   statement, [and] the consistency of such statements with

 5   other evidence of record . . . without regard to whether an

 6   inconsistency, inaccuracy, or falsehood goes to the heart of

 7   the applicant’s claim.”            8 U.S.C. § 1158(b)(1)(B)(iii).               We

 8   remand for further consideration because the IJ’s decision

 9   predated Hong Fei Gao, 891 F.3d at 79, and Gurung v. Barr,

10   929 F.3d 56, 60 (2d Cir. 2019), and the agency relied on the

11   type of omissions and language differences that we cautioned

12   against in those cases.

13          As   an    initial    matter,         we   conclude    that      Bhattarai

14   sufficiently       exhausted       his       challenges      to   the    adverse

15   credibility determination.           See Gill v. INS, 420 F.3d 82, 85-

16   86 (2d Cir. 2005).          After the IJ issued his decision in this

17   case, we issued two opinions that call his adverse credibility

18   determination into question.                 First, in Hong Fei Gao, we

19   emphasized that IJs should “distinguish between (1) omissions

20   that arise merely because an applicant’s oral testimony is

21   more    detailed    than     his   or    her      written    application,     and


                                              3
 1   (2) omissions        that    tend    to    show     that    an   applicant     has

 2   fabricated his or her claim.”                   891 F.3d at 82.       In Gurung,

 3   we held that “trivial differences in the wording of statements

 4   describing     the    same     event      are    not   sufficient     to    create

 5   inconsistencies.”           929 F.3d at 61.

 6       Here,       the         agency     relied          on   three      purported

 7   inconsistencies, which do not provide substantial evidence

 8   for the adverse credibility determination.                       First, the IJ

 9   found that Bhattarai’s testimony — that he was hit, slapped,

10   and kicked during a March 28, 2012 incident, resulting in

11   bruises and a swollen cheek and forehead — was inconsistent

12   with his written statement that was attacked by seven to eight

13   people   and   ran     away    when    they       pulled    weapons   out    of   a

14   backpack.      The information elicited in testimony regarding

15   being hit and slapped was “supplementary, not contradictory.”

16   Hong Fei Gao, 891 F.3d at 79.                 And in both accounts of this

17   event, Bhattarai used the word attacked, which he also used

18   to describe other incidents of physical harm and explained

19   that he used that term because he believed being hit and

20   slapped was an attack.               These “trivial differences in the

21   wording of statements describing the same event are not


                                               4
 1   sufficient to create inconsistencies.”     Gurung, 929 F.3d at

 2   61.

 3         Second, the IJ found Bhattarai’s testimony was both

 4   internally inconsistent and inconsistent with his written

 5   statement regarding threatening phone calls he received from

 6   a Maoist group at his home in 2013.    Bhattarai testified on

 7   direct examination that, in January 2013, his father picked

 8   up the phone and was told that if he did not let Bhattarai

 9   join the Maoist group, Bhattarai’s life would be at risk and

10   they would torture his father as well.         Bhattarai also

11   testified that he and his family continued to receive threats

12   on their landline home phone.      When asked on redirect to

13   clarify who was threatened, he again stated that the callers

14   said to his father:   “[Y]our son might lose his life and we

15   will torture you.”    Certified Administrative Record (“CAR”)

16   at 189.   Bhattarai then explained: “It was threats for me

17   but my father was the one who had to listen to that.”      CAR

18   at 189.   Bhattarai added that a majority of the threats his

19   family received were for him.     While not completely clear,

20   these accounts are not inconsistent.     Nor is the testimony

21   inconsistent with his written statement.     He wrote that, in


                                   5
 1   2013, his father received a call in which threats were made

 2   to his father about Bhattarai.            Though Bhattarai did not

 3   explicitly write that the callers told his father he would be

 4   tortured as well, this later detail was “supplementary, not

 5   contradictory.”      Hong Fei Gao, 891 F.3d at 79.            Bhattarai’s

 6   written statement does not explicitly identify other threats

 7   against his family, but it notes that he told other members

 8   of his political group that the Maoists were threatening him

 9   and his family.       Again, there is no inconsistency, and any

10   omission from his written statement of threats against others

11   does    not     provide   substantial    evidence      for    an    adverse

12   credibility determination where, as here, the application

13   focused on more direct harm to the applicant.                See Hong Fei

14   Gao, 891 F.3d at 77–79 (reiterating that applicant need not

15   include all details in initial statements).

16          Third, the IJ relied on an          omission in        Bhattarai’s

17   written statement that he went to a medical clinic after an

18   attack that occurred in January 2013.            Bhattarai testified

19   that he went to the medical clinic, picked up a bandage, and

20   went    home.     Although   Bhattarai    does   not    challenge     this

21   inconsistency,       we   cannot   conclude      that        it    provides


                                        6
 1   substantial      evidence      for       the         adverse        credibility

 2   determination      because,      under         the     totality       of     the

 3   circumstances, such      an omission regarding procurement of

 4   medication after an attack has “little, if any, weight.”                     Id.

 5   at 81; see also Gurung, 929 F.3d at 62 (concluding that remand

 6   is futile only when “same decision is inevitable on remand”

 7   (quotation marks omitted)).

 8         Lastly, the IJ also found that                  Bhattarai failed to

 9   provide    corroborative       evidence         to      rehabilitate        his

10   credibility because his mother, brother, and sister live in

11   the   United    States   but   were      not    offered        as   witnesses.

12   Although a failure to call witnesses or provide evidence may

13   support    an     adverse      credibility           determination         where

14   credibility is already in question, see Biao Yang v. Gonzales,

15   496 F.3d 268, 273 (2d Cir. 2007), absent the inconsistency

16   and omission findings, the failure to offer corroboration

17   cannot alone support an adverse credibility determination,

18   see Chuilu Liu v. Holder, 575 F.3d 193, 198 n.5 (2d Cir. 2009)

19   (“[W]hile a failure to corroborate can suffice, without more,

20   to support a finding that an alien has not met his burden of




                                          7
 1   proof, a failure to corroborate cannot, without more, support

 2   an adverse credibility determination.”).

 3       Given our intervening decisions and the errors noted

 4   above, we remand for additional consideration.    See Hong Fei

 5   Gao, 891 F.3d at 78–79; Gurung, 929 F.3d at 62.

 6       For the foregoing reasons, the petition for review is

 7   GRANTED, the BIA’s decision is VACATED, and the case is

 8   REMANDED for further proceedings.   All pending motions and

 9   applications are DENIED and stays VACATED.

10

11                               FOR THE COURT:
12                               Catherine O’Hagan Wolfe,
13                               Clerk of Court




                                  8